DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: The first paragraph of the Specification refers to US Patent Application No. 15,452,675; since this application was issued as US Patent 10,786,651 on 9/29/2020, the first paragraph of the Specification should be amended to indicate this.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 8, the phrase “the flexible tube” should be amended to recite “the flexible guide tube” to match the language used earlier in the claim.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On line 1, the phrase “first drive and second drives” is grammatically incorrect; it is suggested to amend this phrase to recite “first [[drive]] and second drives”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  On line 1, the phrase “and second drive” is grammatically incorrect and should be amended to recite “the second drive” or “a second drive”. On line 4, the phrase “the exterior” should recite “[[the]] an exterior” since this is the first time that this feature is being introduced in the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: On line 2, the phrase “the exterior” should recite “[[the]] an exterior” since this is the first time that this feature is being introduced in the claim. Appropriate correction is required.
Claim10 is objected to because of the following informalities:  On line 3, the phrase “a deflectable distal end” should be amended to recite “the [[a]] deflectable distal end” since this feature has already been recited in line 2. On lines 4 and 5, the phrases “the first tensioning line” and “the second tensioning line” lack proper antecedent basis; it is suggested to amend these phrases to recite “a [[the]] first of the at least two tensioning lines” and “a [[the]] second of the at least two tensioning lines”. On line 7, the term “a” should be inserted before the term “handle” to be grammatically correct. On line 7, the phrase “the flexible tube” should be amended to recite “the flexible guide tube” to match the language used earlier in the claim.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  On lines 1-2, the phrase “a distal end” should be amended to recite “[[a]] the distal end” since claim 1 already introduces a distal end of the handle.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  On line 1, the phrase “a third and four actuator” should be amended to recite “[[a]] third and fourth actuators” to be grammatically correct. On line 2, the term “actuator” should be amended to recite “actuators” to be grammatically correct. On line 3, the term “a” should be removed to be grammatically correct. On line 5, the phrase “a third and fourth direction” should be amended to recite “[[a]] third and fourth directions” to be grammatically correct.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  On lines 1 and 2, each occurrence of the phrase “the pitch” should be amended to recite “[[the]] a pitch” since pitches have not been introduced in claims 1, 9 and 16.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: On lines 1 and 2, the phrases “the first nut” and “the second nut” should be amended to recite “the first drive nut” and “the second drive nut” to match the language used earlier in claim 9 upon which claim 20 depends. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 5, the phrases “the first drive and second drives” and “the linear drive shaft” lack proper antecedent basis. It is unclear whether (1) the phrases were intended to recite “[[the]] first [[drive]] and second drives” and “[[the]] a linear drive shaft” (and thus introduce these features) or (2) depend from claims 2 and 4 which already introduce these features. For the sake of examination, the former (1) is the interpretation applied to the claim. Claims 7, 9 and 11-20 are rejected due to their dependence on claim 5.
Re claim 6, the phrases “the first drive and second drive” and “the linear drive shaft” lack proper antecedent basis. It is unclear whether (1) the phrases were intended to recite “[[the]] a first drive and a second drive” and “[[the]] a linear drive shaft” (and thus introduce these features) or (2) depend from claims 2 and 4 which already introduce these features. For the sake of examination, the former (1) is the interpretation applied to the claim.
Re claim 8, the phrase “the first and second drives” lacks proper antecedent basis. It is unclear if claim 8 is intended to (1) recite “[[the]] first and second drives” (and thus introduce the drives) or (2) depend from claim 2 which already introduces the drives. For the sake of examination, the former is the interpretation applied to claim 8.
Re claim 9, the phrases “the first aperture of the first drive nut”, “the first aperture of the second drive nut”, “the second aperture of the first drive nut” and “the second aperture of the second drive nut” lack proper antecedent basis. It is unclear if claim 9 is intended to (1) introduce all of these “apertures” and “drive nuts” or (2) introduce the first and second apertures and to depend on claim 8 which provides antecedent basis for the drive nuts. For the sake of examination, the former (1) is the interpretation applied to the claim. It is suggested to amend line 1 to recite “[[the]] a first aperture of [[the]] a first drive nut”, to amend line 2 to recite “[[the]] a first aperture of [[the]] a second drive nut”, to amend line 3 to recite “[[the]] a second aperture”, and to amend line 4 to recite “[[the]] a second aperture”. Claims 11-20 are rejected due to their dependence on claim 9.
Re claim 13, on line 2, the phrase “the proximal end” lacks proper antecedent basis. It is unclear if this phrase was intended to (1) recite “[[the]] a proximal end” (and thus introduce this feature) or (2) depend on claim 11 which introduces “a proximal end”. For the sake of examination, the former (1) is the interpretation applied to the claim.
Re claim 17, on lines 1-2 and lines 2-3, the phrases “the first plurality of threads”, “the first end”, “the second plurality of threads” and “the second end” each lack proper antecedent basis it is unclear if these phrases were intended to (1) recite “[[the]] a first plurality of threads”, “[[the]] a first end”, “[[the]] a second plurality of threads”, and “[[the]] a second end” (and thus introduce these features) or (2) depend on claim 16 which introduces each of these features. For the sake of examination, the former (1) is the interpretation applied to the claim.
Re claim 20, on lines 1 and 2, each occurrence of the phrase “the second end” lacks proper antecedent basis; additionally, the recitation of a “second” feature without first introducing a “first” of that feature, renders the claim unclear as to whether two of that feature are required. It is unclear if these phrases were intended to (1) recite “an end” (and thus introduce these “ends”) or (2) depend on claim 19 that introduces each of these “ends”. For the sake of examination, the former (1) is the interpretation applied to the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bednarek et al. (US Pat 7,691,095)
Re claim 1, in a first embodiment that applies to the rejections of claims 2, 3, 5-17 and 19 below, Bednarek discloses a steerable guide catheter (Fig 1 with the handle design seen in Fig 29-32; it is noted that all reference characters cited below refer to Fig 29 unless otherwise noted), comprising: 5a flexible guide tube 4 (Fig 1,29) having a deflectable distal end (near point 14 in Fig 1; Col 15, Lines 46-59); at least first and second tensioning lines 38a, 38b coupled to the deflectable distal end of the flexible guide tube, the first tensioning line being configured to deflect the distal end of the flexible guide tube in a first direction and the second tensioning line being configured to deflect the distal end of the flexible guide tube in a second 10direction that is opposite the first direction (Col 15, Lines 46-59); a handle 2 having a distal end (the left half of handle 2 in Fig 29) coupled to the flexible guide tube (as seen in Fig 1,29), said handle comprising: a medial portion (extending between ends 172 and 170 in Fig 29) having a longitudinal axis substantially parallel with at least a portion of the flexible guide tube (as seen in Fig 29, the longitudinal axis and the flexible guide tube extend in the horizontal direction); 15a first actuator 10 disposed at a first end (to the left in Fig 29) of the handle; a second actuator 16 disposed at a second end (to the right in Fig 29) of the handle opposite the first end (as seen in Fig 29); wherein the first actuator operates to generate a tensioning force acting on the first tensioning line and the second tensioning line and the second actuator operates to generate a tensioning force acting on the first tensioning line and the second 20tensioning line (Col 15, Lines 46-59 since the actuators rotate relative to one another; that is, a user could rotate actuator 10 and keep actuator 16 stationary or the user could rotate actuator 16 and keep actuator 10 stationary). The Examiner notes that all components of Bednarek’s guide catheter are either directly or indirectly coupled to one another.
Re claim 2, Bednarek discloses that the first and second actuators are both coupled to a first drive 150 adapted to pull on the first tensioning line and a second drive 152 adapted to pull on the second tensioning line (Col 15, Lines 46-59).
Re claim 3, Bednarek discloses that the first and second tensioning lines extend longitudinally about opposing sides of the flexible guide tube and into an interior cavity of the handle (as seen in Fig 29, line 38a extends about a lower side of the flexible guide tube and line 38b extends about an upper side of the flexible guide tube).
5Re claim 5, Bednarek discloses that first and second drives 150,152 are disposed about a linear drive shaft 173 (as seen in Fig 29; Col 15, Lines 10-11 disclose that shaft 173 extends through holes 155 of the drives 150,152).
Re claim 6, Bednarek disclose that   Re claim 6, Bednarek discloses that a first drive 150 and a second drive 152 each comprise a drive nut (the center portion of each drive 150,152 which possesses the hole 155, as seen in Fig 31 and labeled in Fig A below) having a through-aperture 155 with a plurality of threads disposed 10therein (Col 15, Lines 11-17), the threads of the first and second drive nuts being configured to mate with threads 178,180 disposed about an exterior of a linear drive shaft 173 (Col 15, Lines 11-17).

    PNG
    media_image1.png
    566
    742
    media_image1.png
    Greyscale

Re claim 7, Bednarek disclose that a distal portion (to the left in Fig 29) of the linear drive shaft comprises a plurality of threads 178 disposed about an exterior of the linear drive 15shaft oriented in a first direction (“right hand”) and a proximal portion (to the right in Fig 29) of the linear drive shaft comprises a plurality of threads 180 disposed about the exterior of the linear drive shaft oriented in a second direction (“left hand”), wherein the first direction is opposite the second direction (Col 15, Lines 2-6).
Re claim 8, Bednarek discloses that 20first and second drives 150,152 each comprise a drive nut (the center portion of each drive 150,152 which possesses the threaded hole 155, as seen in Fig 31 and labeled in Fig A above; Col 15, Lines 11-17), each drive nut having a tension line coupling (the tension line coupling can be either holes 159 or screws 54, as seen in Fig 29) disposed about a wing of the drive nut (each drive nut has two wings – the upper third of each drive 150,152 and the lower third of each drive 150,152, as seen in Fig 32 and labeled in Fig A above).  
Re claim 9, Bednarek discloses that a first aperture 155 (best seen in Fig 31) of a first drive nut 150 25is coupled to the linear drive shaft (as seen in Fig 29), a first aperture 155 (best seen in Fig 31) of a second drive nut 152 is coupled to the linear drive shaft (as seen in Fig 29) (Col 15, Lines 11-17), a second aperture 159 (best seen in Fig 31) of the first drive nut is coupled to the first tensioning line (as seen in Fig 29), and a second aperture 159 (best seen in Fig 31) of the second drive nut is coupled to the second tensioning line (as seen in Fig 29) (Col 15, Lines 32-37).  
Re claim 10, Bednarek discloses a steerable guide catheter (as seen in Fig 1 with the handle of Fig 29-30; it is noted that all reference characters cited below refer to Fig 29 unless otherwise noted) comprising: a flexible guide tube 4 (Fig 1,29) having a deflectable distal end (near 14 in Fig 1; Col 15, Lines 46-59); at least two tensioning lines 38a,38b coupled to the deflectable distal end of the flexible guide tube (Col 15, Lines 46-59), wherein a first tensioning line 38a of the at least two tensioning lines is configured to deflect the distal end of the flexible guide tube in a first direction and a second tensioning line 38b of the at least two tensioning lines is configured to deflect the distal end of the flexible guide tube in a second direction (Col 15, Lines 46-59); and a handle 2 coupled to the flexible tube (as seen in Fig 1,29), the handle comprising: a first actuator 10 and a second actuator 16 each coupled to a drive shaft 173, the drive shaft having thereon a first drive nut 150 and a second drive nut 152 (Col 15, Lines 11-17), the first drive nut being coupled to the first tensioning line and the second drive nut being coupled to the second tensioning line (as seen in Fig 29; Col 15, Lines 31-32), wherein both the first actuator and the second actuator are configured to move both the first and second drive nuts in opposite directions (Col 15, Lines 46-59 since the actuators rotate relative to one another; that is, a user could rotate actuator 10 and keep actuator 16 stationary or the user could rotate actuator 16 and keep actuator 10 stationary). The Examiner notes that all components of Bednarek’s guide catheter are either directly or indirectly coupled to one another.
15Re claim 11, Bednarek discloses that the first actuator is disposed about a distal end (to the left in Fig 29) of the handle and the second actuator is disposed about a proximal end (to the right in Fig 29) of the handle (as seen in Fig 29).
Re clim   Re claim 12, Bednarek discloses that a proximal end (to the right in Fig 29) of the flexible guide 20tube extends through the handle (as seen in Fig 29).
Re claim 13, Re claim 15, Bednarek discloses that the first and second tensioning lines are longitudinally disposed about opposing sides of the flexible guide tube (as seen in Fig 29, line 38a is disposed about a lower side of the flexible guide tube and line 38b is disposed about an upper side of the flexible guide tube).
Re claim 16, Bednarek disclose that the first drive nut comprises a 5plurality of threads (Col 15, Lines 11-14) configured to mate with a first plurality of threads 178 on a first end (to the left in Fig 29) of the drive shaft and the second drive nut comprises a plurality of threads (Col 15, Lines 14-17) configured to mate with a second plurality of threads 180 on a second end (to the right in Fig 29) of the drive shaft (Col 15, Lines 11-17).
Re claim 17, Bednarek discloses that a first plurality of threads 178 on a 10first end (to the left in Fig 29) of the drive shaft are oriented in a first direction (“right hand”) and a second plurality of threads 180 on a second end (to the right in Fig 29) of the drive shaft are oriented in a second direction (“left hand”), the first direction being opposite the second direction (Col 15, Lines 2-6).
 Re claim 1, in a second embodiment that applies to only claim 4 below, Bednarek discloses a steerable guide catheter (as seen in Fig 1 with the handle  of Fig 23-28; it is noted that all reference characters cited below refer to Fig 24 unless otherwise noted), comprising: 5a flexible guide tube 4 (Fig 1,24) having a deflectable distal end (near point 14 in Fig 1; Col 15, Lines 46-59); at least first and second tensioning lines 38a,38b coupled to the deflectable distal end of the flexible guide tube, the first tensioning line being configured to deflect the distal end of the flexible guide tube in a first direction and the second tensioning line being configured to deflect the distal end of the flexible guide tube in a second 10direction that is opposite the first direction (Col 14, Lines 9-22); a handle 2 having a distal end (to the left in Fig 24) coupled to the flexible tube (as seen in Fig 24), said handle comprising: a medial portion (extending the length of wire guide 26, as seen in Fig 24) having a longitudinal axis substantially parallel with at least a portion of the flexible guide tube (as seen in Fig 24, the longitudinal axis and the flexible guide tube extend in the horizontal direction); 15a first actuator 10 disposed at a first end (to the left in Fig 24) of the handle; a second actuator 16 disposed at a second end (to the right in Fig 24) of the handle opposite the first end (as seen in Fig 24); wherein the first actuator operates to generate a tensioning force acting on the first tensioning line and the second tensioning line and the second actuator operates to generate a tensioning force acting on the first tensioning line and the second 20tensioning line (Col 14, Lines 9-22).  It is noted that all components of the steerable guide catheter are either directly or indirectly coupled to one another.
Re claim 4, Bednarek discloses that first and second actuators are each coupled to a rotatable gear 150 (Fig 24,26), said rotatable gear being coupled to a linear drive shaft 26 (Fig 24,28) disposed within an interior cavity of the handle (as seen in Fig 24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bednarek et al. (US Pat 7,691,095) in view of Appling et al. (PG PUB 2010/0168642)
Re claim 13, Bednarek discloses a fitting 182 disposed about the proximal end of the handle and enclosing a proximal end of the flexible guide tube (as seen in Fig 29 and described in Col 15, Lines 23-27) but does not disclose that the fitting is a compression fitting. Appling, however, teaches using a compression fitting to ensure an adequate seal between a first tubular object (such as handle 2 of Bednarek) and a second tubular object (such as flexible guide tube 4 of Bednarek) that extends through the first tubular object (Para 6)  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bednarek to include the fitting as a compression fitting, as taught by Appling, for the purpose of ensuring an adequate seal between the handle 2 and the flexible guide tube 4 (Para 6).  
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bednarek et al. (US Pat 7,691,095) in view of Osypka et al. (PG PUB 2015/0057610).
Re claim 18, Bednarek does not explicitly disclose that the pitch of the first plurality of threads is equivalent to the pitch of the second plurality of threads. Osypka, however, teaches having a constant pitch of threads (Para 23) for the purpose of achieving equal deflection of the catheter tip in both directions (Para 106). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bednarek to include an equivalent pitch for all threads, as taught by Osypka, for the purpose of achieving equal deflection of the catheter tip in both directions (Para 106).
Re claim 20, Bednarek discloses that 15an end of the first guide nut (the lower third of the first guide nut 150 that contains hole 159 in Fig 29) and an end of the second guide nut (the upper third of the second guide nut 152 that contains hole 159 in Fig 29) are disposed about opposing sides of the flexible guide tube (as seen in Fig 29, the end of the first guide nut is disposed about a lower side of the flexible guide tube while the end of the second guide nut is disposed about a higher side of the flexible guide tube).
Claim 19 rejected under 35 U.S.C. 103 as being obvious over Bednarek et al. (US Pat 7,691,095).
Re claim 19, Bednarek disclose that each of the first and second drive nuts comprise a first end (facing downward in Fig 29,32) having a first thickness (inherent) tapering to a second end (facing upward in Fig 29,32) having a second thickness (inherent). Bednarek does not explicitly disclose the relationship between the thicknesses, but appears to disclose that they are the same, due to faces 194 of slides 150,152 and faces 192 of walls 190 appearing to be vertical in Fig 32; therefore, Bednarek does not explicitly disclose that the second thickness is smaller than the first thickness and that the first thickness tapers to the second thickness. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the drive nuts 150,152 and the walls 190 of the wire guide 26 (as seen in Fig 32) to taper such that the first end of the drive nuts is thicker than the second end of the drive nuts (and, thus, the first end of the walls 190 to be thinner than the second end of the walls 190) (see annotated Fig B below for an example of this modification where faces 194 of the drive nuts 150,52 – depicted in gray – and faces 192 (depicted by the thick black lines) of the walls 190 taper) since the resulting changes in shape would not affect the functioning of the device; specifically, Bednarek discloses that the walls 190 prevent the drive nuts 150,152 from rotating within the housing 2 but still allow them to slide along the drive shaft 173 and one of ordinary skill in the art would recognize that changing the walls 190 and sides of the drive nuts 150,152 to be slanted instead of being vertical in Fig 32 would still allow the drive nuts 150,152 to operate in this same manner. Therefore, it would have been an obvious matter of design choice to modify the drive nuts 150,152 to taper from a larger thickness at the first end to a smaller thickness at the second end and to modify the walls 190 to taper from smaller thickness at the first end to a larger thickness at the second end since such a modification would have involved a mere change in the form or shape of a component without affecting the operation of the steerable guide catheter.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

    PNG
    media_image2.png
    562
    899
    media_image2.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 17, 21-29, 32, 33 and 35 of U.S. Patent No. 10,786,651. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending claims is fully disclosed in the patented claims. Specifically, the subject matter of pending claim 1 is fully disclosed in patented claims 1, 21 and 23; the subject matter of pending claim 2 is fully disclosed in patented claims 1, 22 and 28; the subject matter of pending claim 3 is fully disclosed in patented claims 2, 24 and 29; the subject matter of pending claim 4 is fully disclosed in patented claims 1, 21 and 28; the subject matter of pending claim 5 is fully disclosed in patented claims 2 and 25; the subject matter of pending claim 6 is fully disclosed in patented claims 1, 26 and 33; the subject matter of pending claim 7 is fully disclosed in patented claim 25; the subject matter of pending claim 8 is bully disclosed in patented claims 4, 23 and 28; the subject matter of pending claims 9, 15, 16 and 17 is fully disclosed in patented claim 27; the subject matter of pending claim 10 is fully disclosed in patented claims 6, 17 and 35.
Allowable Subject Matter
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as being rewritten to overcome the objections and/or 35 USC 112(b) rejections set forth above.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of dependent claim 14 could not be found or was not suggested in the prior art of record in combination with the subject matter of the claims upon which it depends (claims 1, 3, 5, 7 and 9). Claim 14 requires the steerable guide catheter to include third and fourth actuators that are coupled to a second drive shaft to operate third and fourth tensioning lines that are configured to deflect the distal end of the guide tube in third and fourth directions. Although steerable guide catheters having four actuators and four tensioning lines to deflect the distal end of a guide tube in four directions, with one drive shaft coupled to two of the actuators and two of the lines and another drive shaft coupled to the other two of the actuators and the other two of the lines, are known in the art (see US Pat 5,938,616 to Eaton et al. and PG PUB 2014/0039387 to Kim et al., for example), a steerable guide catheter having such features that also includes the features of claims 1, 3, 5, 7 and 9 could not be found nor was suggested in the prior art of record. It would not have been obvious to one of ordinary skill in the art to modify Bednarek et al. as cited above to include third and fourth actuators and tensioning lines and a second drive shaft as doing so would require substantial redesign. Additionally, it would not have been obvious to one of ordinary skill in the art to modify the above cited references that include four actuators, four tensioning lines and two drive shaft to include the features of claims 1, 3, 5, 7 and 9 as doing so would also require substantial redesign. Accordingly, the subject matter of dependent claim 14 is allowable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2005/0288627 to Mogul, PG PUB 2011/0054287 to Schultz, PG PUB 2013/0085492 to Plascencia Jr et al., PG PUB 2013/0172813 to Caples et al., PG PUB 2013/0324972 to Reed, and PG PUB 2014/0336573 to Yu et al. each disclose steerable guide catheters similar to that of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783